 1
 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON



 4                                                                   Mar 10, 2020
                                                                         SEAN F. MCAVOY, CLERK
 5
 6                            UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9   KRISTINE S.,                                  No. 1:18-CV-03208-JTR
10
                   Plaintiff,
11                                                 ORDER DENYING DEFENDANT’S
12                       v.                        MOTION TO ALTER JUDGMENT
13   ANDREW M. SAUL,
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
16                 Defendant.
17
           BEFORE THE COURT are Defendant’s Motion to Alter Judgment under
18
     Fed. R. Civ. P. 59(e) and Plaintiff’s Response to Defendant’s Motion. ECF No. 17,
19
     18. After reviewing the arguments filed by the parties, the Court DENIES
20
     Defendant’s Motion.
21
                                      BACKGROUND
22
           Plaintiff filed a civil action in this Court on October 26, 2018, following
23
     Defendant’s denial of her application for Disability Insurance Benefits. ECF No. 1.
24
     Following briefing by the parties, this Court issued an Order and Judgment on
25
     February 4, 2020, remanding the claim for further proceedings based on the ALJ’s
26
     failure to offer clear and convincing reasons for discounting Plaintiff’s subjective
27
     symptom complaints. ECF No. 15, 16. On February 7, 2020, Defendant filed a
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
 1   Motion to Alter Judgment, asserting the Court committed a clear error of law in
 2   finding the record did not contain affirmative evidence of malingering. ECF No.
 3   17.
 4                                       STANDARD
 5         Federal Rule of Civil Procedure 59(e) allows a party, within 28 days after
 6   the entry of judgment, to file a motion to alter or amend the judgment. FED. R. CIV.
 7   P. 59(e). Such a motion may be granted if “(1) the district court is presented with
 8   newly discovered evidence, (2) the district court committed clear error or made an
 9   initial decision that was manifestly unjust, or (3) there is an intervening change in
10   controlling law.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003);
11   Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001). The rule offers
12   an “extraordinary remedy, to be used sparingly in the interest of finality and
13   conservation of judicial resources.” 12 James Wm. Moore et al., Moore's Federal
14   Practice § 59.30[4] (3d ed.2000).
15                                       ANALYSIS
16         Defendant argues the Court committed clear error in finding the record did
17   not contain affirmative evidence of malingering that would negate the ALJ’s duty
18   to provide clear and convincing reasons for discounting the claimant’s subjective
19   symptom complaints. ECF No. 17. Defendant asserts in the current context
20   “affirmative” evidence “means active and explicit, not persuasive, well-supported
21   or unassailable,” and faults the Court for evaluating the reliability of Dr. Leonard-
22   Pagel’s evaluation in context of the remainder of the record. Id. at 3-4.
23         The Court finds no clear error. Defendant offers no support for his assertion
24   that the Court is not to consider the persuasiveness of the evidence in considering
25   whether there is affirmative evidence of malingering. While Defendant points to an
26   unpublished Ninth Circuit case that found affirmative evidence of malingering
27   based on a rule-out diagnosis, the case in question specifically noted the diagnosis
28   was made by more than one doctor and also noted the record included “three


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
 1   instances in which [the claimant’s] symptoms disappeared after arriving at the
 2   emergency room with her son.” Mohammad v. Colvin, 595 Fed. App’x 696, 697-98
 3   (9th Cir. 2014). The Court can find no support for the notion that courts may not
 4   look beyond the appearance of the word “malingering” in a diagnostic report to
 5   consider whether such a diagnosis is affirmative evidence of the condition. On the
 6   contrary, the Ninth Circuit has done just that: in Cha Yang v. Commissioner of
 7   Social Security Administration, the court held a doctor’s notation “to R/O [rule out]
 8   malingering” was “not a clear, affirmative diagnosis that [the claimant] was
 9   actually malingering” because that doctor “failed to follow up on his suspicions
10   and none of [the claimant’s] other treating or examining doctors suggested that [the
11   claimant] might be malingering.” 488 Fed. App’x. 203, 205 (9th Cir. 2012). The
12   Court therefore finds it did not commit clear error in evaluating Dr. Leonard-
13   Pagel’s diagnosis within the context of the greater record and finding it to be
14   insufficient to constitute affirmative evidence of malingering.
15          Defendant further argues the Court erred in noting the ALJ did not rely on
16   malingering as a basis for her rejection of Plaintiff’s subjective statements. ECF
17   No. 17 at 4-5. Defendant argues that an express finding of malingering by the ALJ
18   is not required. Id. The Court notes that the Order accurately reflect the law, and
19   the Court did not find that the ALJ was required to make such a finding. The fact
20   that the ALJ did not find malingering to be a medically-established impairment and
21   did not rely on Dr. Leonard-Pagel’s assessment in her rejection of Plaintiff’s
22   statements are merely additional facts in support of the finding that the record does
23   not contain affirmative evidence of malingering.
24         Accordingly, IT IS ORDERED that Defendant’s Motion to Alter Judgment,
25   ECF No. 17, is DENIED.
26   ///
27   ///
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant.
 3         IT IS SO ORDERED.
 4                DATED March 10, 2020.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
